Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive.
Applicant argues that Zhan in view of Kosakewich does not teach drilling/cooling while sealing because they are directed to different operations of drilling and stimulating which results in the combination being improper since drilling involves fluid circulation while stimulating involves injecting fluid. Examiner disagrees because this argument is not on point. The 7/28/22 office action describes, on page 11, how Kosakewich is used to teach the temperature control/range; the modification does not include stimulation. In response to applicant’s argument that “drilling and stimulating a wellbore are two completely different operations”, it is noted that in applicant’s claim 58, the applicant recognizes that drilling operations and fracturing/stimulating operations are related wellbore operations because both operations can create fractured sections (see applicant’s claim 58 lines 1-2 “A method for remediating a well comprising at least one of fractured sections created by drilling or fracturing techniques”).

Applicant argues that Zhan in view of Kosakewich and Ballard does not teach drilling while sealing because Ballard is silent regarding sealing. Examiner disagrees because Ballard teaches the use of alkali silicate with silicate-precipitating agents to form a silicate gel in a wellbore to stabilize the wellbore/formation which thus yields/provides the expected/predicted wellbore sealing as recognized by the applicant (see applicant’s specification [0013-0014] “[0013] The document is useful to demonstrate the effectiveness of alkali metal silicate compositions for fluid loss prevention and general wellbore sealing.”). Thus, Ballard’s use of alkali silicate with silicate-precipitating agents to form silicate gel is consistent with applicant’s use of alkali silicate compositions (see at least applicant’s claims 21, 49, 60, and 70) in that both use the material to provide the expected and predictable result of downhole sealing of wellbore formations. While Ballard does not specifically use the word “sealing”, applicant has not indicated how Ballard’s formed silicate gel that is applied downhole in the wellbore does not provide sealing or how it acts/performs differently in comparison to the applicant’s use of alkali silicate compositions. 
Applicant further argues that Ballard teaches that drilling and alkali silicate treatment cannot be performed at the same time. Examiner disagrees because Ballard does not specifically preclude simultaneous drilling and sealing. The combination of Zhan in view of Kosakewich and Ballard teaches simultaneous drilling and sealing by including/incorporating Ballard’s alkali silicate and silicate gel in the drilling fluid composition of Zhan/Kosakewich to yield simultaneous drilling, cooling, and sealing.
Applicant’s arguments regarding the dependent claims are similarly refuted as described above.
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(a) rejection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 7, it is suggested to replace the article “a” with --the-- in the phrase “a geothermal wellbore” to avoid a double inclusion issue and to improve clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-71 and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 recites the limitation “said composition” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 70 recites the limitation “said composition” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 71 recites the limitation “said composition” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 73 recites the limitation “the composition” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 76 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 76, the claim recites and repeats some of the same limitations from claim 68 but using different phrasing. Thus, claim 76 does not change the scope of claim 68 and thus does not further limit claim 68.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68 and 78 of instant application 17126153 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 17 of copending Application No. 16913097 in view of Kosakewich US9243485.
‘097 discloses A drilling method for drilling into a formation (‘097; claim 1), the method comprising: while drilling a wellbore in a formation (‘097; claims 1 and 15), dynamically cooling a rock face being drilled by between (‘097; claim 15) and sealing pore space (‘097; claim 15) in the wellbore in said formation utilizing a composition capable of cooling by flowing a drilling fluid configured to cool and seal the wellbore in a single operation (‘097; claims 15 and 17), wherein  sealing the pore space comprises sealing the pore space absent casing in at least a portion of the wellbore for geothermal heat production said cooling and sealing occur together (‘097; claims 15 and 17).
‘097 does not disclose cooling a rock face being drilled by between 90°C and 190°C.
Kosakewich teaches cooling a rock face being drilled by between 90°C and 190°C (Kosakewich; col. 3:14-16 temperature differential of at least 50-degrees C which includes a value/range within 90-190-degrees C; col. 4:28-32 cooling agents 26; col. 4:35-41 cooling agents 26 at -50-degrees C, and the cooling agents 26 are used to achieve a desired cooling temperature differential that is a result-effective-variable in which greater/higher the temperature differentials results in more induced formation cracking; col. 5:5-6 and col. 5:24-25 “well-known refrigeration principles and technology”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the temperature differential range of the drilling method as taught by ‘097 to comprise the range of between 90°C and 190°C as taught by Kosakewich since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(II) Routine Optimization). The purpose for performing the modification is to further weaken the formation to improve/increase the rate of penetration for drilling optimization.
This is a provisional nonstatutory double patenting rejection.

Applicant is advised that should claim 78 be found allowable, claim 78 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 79 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 68-71, 76, and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan US10774617 in view of Kosakewich US9243485 and Ballard US7740068.
Regarding independent claim 1, Zhan discloses, in Figures 1-2,
A method (Zhan; Fig. 1-2; col. 1:43-45; col. 4:35-36; col. 4:66-67 to col. 5:1-9), comprising: while drilling a geothermal wellbore (Zhan; Fig. 1; col. 5:24 “geothermal”), a pore space of the wellbore, the pore space absent casing in at least a portion of the wellbore (Zhan; Fig. 1; open hole section with pore space); and maintaining, while drilling the geothermal wellbore (Zhan; Fig. 1), a temperature (Zhan; col. 5:1 “local temperature exceeds a preset value”) between a drilling fluid contacting a rock face of a geothermal wellbore (Zhan; col. 5:24 “geothermal”) being drilled with a drill string (Zhan; drill string 3) and the rock face of the geothermal wellbore (Zhan; Fig. 1), wherein maintaining the temperature comprises selecting at least one of a chemical operation for controlling thermal transfer between the drilling fluid introduced to said rock face and the drilling fluid returning to a terranean surface of said wellbore (Zhan; col. 5:7-9 the operational use of “liquid nitrogen”; the claim term “chemical operation”, in view of the disclosure of the instant application, appears to be satisfied by any operational use of a substance that comprises a chemical element such as an element from the Periodic Table such as nitrogen since applicant’s disclosure does not specifically require a chemical reaction to occur).
Zhan does not disclose while drilling a geothermal wellbore, sealing, by flowing a sealant, a pore space of the wellbore, the sealing comprising sealing the pore space; while drilling the geothermal wellbore and while sealing; maintaining a temperature differential of between 90°C and 190°C between a drilling fluid contacting a rock face of a geothermal wellbore being drilled with a drill string and the rock face of the geothermal wellbore, wherein maintaining the temperature differential; or a mechanical operation for controlling thermal transfer between the drilling fluid introduced to said rock face and the drilling fluid returning to a terranean surface of said wellbore.
Kosakewich teaches maintaining a temperature differential of between 90°C and 190°C between a fluid and the rock face (Kosakewich; col. 3:14-16 maintaining a temperature differential of at least 50-degrees C which includes a value/range within 90-190-degrees C; col. 4:28-32 cooling agents 26; col. 4:35-41 cooling agents 26 at -50-degrees C, and the cooling agents 26 are used to achieve a desired cooling temperature differential that is a result-effective-variable in which greater/higher the temperature differentials results in more induced formation cracking; col. 5:5-6 and col. 5:24-25 “well-known refrigeration principles and technology”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the temperature control and range of the method as taught by Zhan to comprise maintaining the temperature differential between 90°C and 190°C as taught by Kosakewich, to yield maintaining a temperature differential of between 90°C and 190°C between a drilling fluid contacting a rock face of a geothermal wellbore being drilled with a drill string and the rock face of the geothermal wellbore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(II) Routine Optimization). The purpose for performing the modification is to further weaken the formation to improve/increase the rate of penetration for drilling optimization.
Modified Zhan does not teach while drilling a geothermal wellbore, sealing, by flowing a sealant, a pore space of the wellbore, the sealing comprising sealing the pore space absent casing in at least a portion of the wellbore; while drilling the geothermal wellbore and while sealing.
Ballard teaches sealing pore space by flowing a sealant (Ballard; col. 3:56-61 injecting alkali silicate and a silicate precipitating agent to create a reaction to form a silicate gel that seals unconsolidated shale formations for drilling operations) (Ballard teaches the use of alkali silicate with silicate-precipitating agents to form a silicate gel in a wellbore to stabilize the wellbore/formation which thus yields/provides the expected/predicted wellbore sealing as recognized by the applicant (see applicant’s specification [0013-0014] “[0013] The document is useful to demonstrate the effectiveness of alkali metal silicate compositions for fluid loss prevention and general wellbore sealing.”). Thus, Ballard’s use of alkali silicate with silicate-precipitating agents to form silicate gel is consistent with applicant’s use of alkali silicate compositions (see at least applicant’s claims 21, 49, 60, and 70) in that both use the material to provide the expected and predictable result of downhole sealing of wellbore formations.).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method and drilling fluid composition as taught by modified Zhan to include sealing pore space with a sealant by using alkali silicate with silicate-precipitating agents to form a silicate gel as taught by Ballard to yield while drilling a geothermal wellbore, sealing, by flowing a sealant, a pore space of the wellbore, the sealing comprising sealing the pore space absent casing in at least a portion of the wellbore; while drilling the geothermal wellbore and while sealing for the purpose of providing stability and sealing for unconsolidated shale formations (Ballard; col. 3:56-61 injecting alkali silicate and a silicate precipitating agent to create a reaction to form a silicate gel that seals unconsolidated shale formations).

Regarding claim 5, modified Zhan teaches the invention substantially as claimed as described above, and wherein the rock face is part of a high temperature geologic formation (Zhan; col. 5:24 “geothermal”) having a temperature that is above a maximum rated operating temperature of the drill string (Zhan; col. 1:25-27 “maximum temperature rating”), and wherein maintaining the temperature differential comprises maintaining a temperature of the drilling fluid between 90°C and 190°C below the temperature of the geologic formation when the drilling fluid exits the drill string to contact the rock face (Kosakewich; col. 3:14-16 temperature differential of at least 50-degrees C which includes a value/range within 90-190-degrees C).

Regarding claim 6, modified Zhan teaches the invention substantially as claimed as described above, and wherein the drilling fluid comprises a phase change material, and said chemical operation comprises utilizing the phase change material for controlling counter-current thermal transfer between said introduced drilling fluid and said returning drilling fluid (Zhan; col. 5:7-9 the operational use of “liquid nitrogen” which is a phase change material PCM).

Regarding independent claim 68, modified Zhan teaches the invention substantially as claimed as described above as applied to independent claim 1, and
A method (Zhan; Fig. 1-2; col. 1:43-45; col. 4:35-36; col. 4:66-67 to col. 5:1-9) comprising: while drilling a wellbore in a formation (Zhan; Fig. 1), dynamically cooling (Zhan; col. 5:7-9 the operational use of “liquid nitrogen”; the claim term “chemical operation”, in view of the disclosure of the instant application, appears to be satisfied by any operational use of a substance that comprises a chemical element such as an element from the Periodic Table such as nitrogen since applicant’s disclosure does not specifically require a chemical reaction to occur) a rock face being drilled by between 90°C and 190°C (Kosakewich; col. 3:14-16 temperature differential of at least 50-degrees C which includes a value/range within 90-190-degrees C; col. 4:28-32 cooling agents 26; col. 4:35-41 cooling agents 26 at -50-degrees C, and the cooling agents 26 are used to achieve a desired cooling temperature differential that is a result-effective-variable in which greater/higher the temperature differentials results in more induced formation cracking; col. 5:5-6 and col. 5:24-25 “well-known refrigeration principles and technology”); and sealing (Ballard; col. 3:56-61 injecting alkali silicate and a silicate precipitating agent to create a reaction to form a silicate gel that seals unconsolidated shale formations for drilling operations) (Ballard teaches the use of alkali silicate with silicate-precipitating agents to form a silicate gel in a wellbore to stabilize the wellbore/formation which thus yields/provides the expected/predicted wellbore sealing as recognized by the applicant (see applicant’s specification [0013-0014] “[0013] The document is useful to demonstrate the effectiveness of alkali metal silicate compositions for fluid loss prevention and general wellbore sealing.”). Thus, Ballard’s use of alkali silicate with silicate-precipitating agents to form silicate gel is consistent with applicant’s use of alkali silicate compositions (see at least applicant’s claims 21, 49, 60, and 70) in that both use the material to provide the expected and predictable result of downhole sealing of wellbore formations.), while drilling the wellbore (Zhan; Fig. 1) and cooling the rock face (Zhan; col. 5:7-9 the operational use of “liquid nitrogen”), pore space (Zhan; Fig. 1; open hole section with pore space) in the wellbore in said formation by flowing a drilling fluid configured to cool (Zhan; col. 5:7-9 the operational use of “liquid nitrogen”) and seal (Ballard; col. 3:56-61 injecting alkali silicate and a silicate precipitating agent to create a reaction to form a silicate gel that seals unconsolidated shale formations for drilling operations) the wellbore in a single operation, wherein sealing the pore space comprises sealing (Ballard; col. 3:56-61 injecting alkali silicate and a silicate precipitating agent to create a reaction to form a silicate gel that seals unconsolidated shale formations for drilling operations) the pore space absent casing in at least a portion of the wellbore for geothermal heat production (Zhan; Fig. 1; col. 5:24 “geothermal”).

Regarding claim 69, modified Zhan teaches the invention substantially as claimed as described above, and wherein said composition comprises at least one phase change material (Zhan; col. 5:7-9 the operational use of “liquid nitrogen” which is a phase change material PCM).

Regarding claim 70, modified Zhan teaches the invention substantially as claimed as described above, and wherein said composition comprises at least one alkali silicate sealant material (Ballard; col. 3:56-61 injecting alkali silicate and a silicate precipitating agent to create a reaction to form a silicate gel that seals unconsolidated formations).

Regarding claim 71, modified Zhan teaches the invention substantially as claimed as described above, but does not teach further comprising an emulsion stabilizer compound for inclusion in said composition.
Ballard teaches further comprising an emulsion stabilizer compound for inclusion in said composition (Ballard; col. 6: 48-61 use of an oleaginous fluid to emulsify the silicate to provide stability of the composition and control the reaction rate).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the composition as taught by modified Zhan to include an emulsion stabilizer compound as taught by Ballard for the purpose of providing stability of the composition and to control the reaction rate (Ballard; col. 6: 48-61 use of an oleaginous fluid to emulsify the silicate to provide stability of the composition and control the reaction rate).

Regarding claim 76, modified Zhan teaches the invention substantially as claimed as described above, and wherein said formation is a geothermally productive formation, and wherein sealing the pore space comprises sealing the pore space absent casing in at least a portion of the wellbore for geothermal heat production (Ballard; col. 3:56-61 injecting alkali silicate and a silicate precipitating agent to create a reaction to form a silicate gel that seals unconsolidated formations).

Regarding independent claim 78, modified Zhan teaches the invention substantially as claimed as described above as applied to independent claims 1 and 68, and
A method (Zhan; Fig. 1-2; col. 1:43-45; col. 4:35-36; col. 4:66-67 to col. 5:1-9), comprising: drilling a wellbore (Zhan; Fig. 1) in a geothermal formation (Zhan; Fig. 1; col. 5:24 “geothermal”); cooling (Zhan; col. 5:7-9 the operational use of “liquid nitrogen”; the claim term “chemical operation”, in view of the disclosure of the instant application, appears to be satisfied by any operational use of a substance that comprises a chemical element such as an element from the Periodic Table such as nitrogen since applicant’s disclosure does not specifically require a chemical reaction to occur) the wellbore with a drilling fluid pumped while drilling the wellbore (Zhan; Fig. 1), the drilling fluid configured to lower a temperature of a rock face of the geothermal formation by between 90° Celsius (C) and 190°C (Kosakewich; col. 3:14-16 temperature differential of at least 50-degrees C which includes a value/range within 90-190-degrees C; col. 4:28-32 cooling agents 26; col. 4:35-41 cooling agents 26 at -50-degrees C, and the cooling agents 26 are used to achieve a desired cooling temperature differential that is a result-effective-variable in which greater/higher the temperature differentials results in more induced formation cracking; col. 5:5-6 and col. 5:24-25 “well-known refrigeration principles and technology”); and sealing (Ballard; col. 3:56-61 injecting alkali silicate and a silicate precipitating agent to create a reaction to form a silicate gel that seals unconsolidated shale formations for drilling operations) (Ballard teaches the use of alkali silicate with silicate-precipitating agents to form a silicate gel in a wellbore to stabilize the wellbore/formation which thus yields/provides the expected/predicted wellbore sealing as recognized by the applicant (see applicant’s specification [0013-0014] “[0013] The document is useful to demonstrate the effectiveness of alkali metal silicate compositions for fluid loss prevention and general wellbore sealing.”). Thus, Ballard’s use of alkali silicate with silicate-precipitating agents to form silicate gel is consistent with applicant’s use of alkali silicate compositions (see at least applicant’s claims 21, 49, 60, and 70) in that both use the material to provide the expected and predictable result of downhole sealing of wellbore formations.), while drilling and cooling the wellbore (Zhan; Fig. 1), a wall of the wellbore while at least a portion of the wellbore is open hole (Zhan; Fig. 1; open hole section with pore space).

Allowable Subject Matter
Claims 16-67 are allowed.
Claims 2-4, 7-15, 72, 74, and 79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 73 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	10/20/22